DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidewall that protrudes outward from the top surface of the body (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 9, line 14, the limitation of “a plant receptacle” is unclear because is this plant receptacle referring back to one of the plurality of plant receptacles claimed in lines 6-7 or another plant receptacle? 
	For claim 12, the limitation of “the outer sidewall” lacks prior antecedent basis. 
For claim 17, line 4, the limitation of “a plant receptacle” is unclear because is this plant receptacle referring back to one of the plurality of plant receptacles claimed in claim 9 or another plant receptacle?
For claim 18, line 3, the limitation of “the wall bracket” lacks prior antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin et al. (US 20160029581 A1, as cited on form PTO-1449).
 	For claim 1, Martin et al. disclose a bracket for use in holding plants in an aqueous farm system, comprising: a base (1,15) that has a plurality of openings (30), each of the plurality of openings configured to receive a plant; 5a first arm (5) extending outwards from the base; and a second arm (5) extending outwards from the base.  
	For claim 2, Martin et al. disclose wherein the base extends along a longitudinal axis from a first end to a second end (as shown in figs. 11,13), and the first arm and the second arm are substantially perpendicular to the longitudinal axis (note that ref. 5 can be rotated either horizontal or vertical position; also, fig. 11 shows another bracket or plate connected to ref. 5 which connects to ref. 64, that bracket or plate can also be considered arms).  

	For claim 4, Martin et al. disclose wherein each of the plurality of openings is configured to receive a plant receptacle holding a plant (para. 0029, a plug holder is considered a plant receptacle holding a plant; also, the limitation is functional, thus, depending on the size of the container, the opening can receive that container).  
	For claim 8, Martin et al. disclose a first pair of legs (fig. 11, 63,64 on the left side) and a second pair of legs (fig. 11, 63,64 on the right side) 5extending from the base.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (as above) in view of Bissonnette et al. (US 20050246954 A1).
 	For claim 5, Martin et al. are silent about wherein the base has a plurality of collar couplings defined in a 15top surface of the base, each of the plurality of collar couplings being defined over one of the plurality of openings and having a ledge within the base that extends from an edge of the opening to a sidewall that extends from the ledge to the top surface of the base and each of the plurality of collar couplings is configured to receive a collar of a one of the plant receptacles.  
	Bissonnette et al. teach a device for growing plants comprising a base having a plurality of collar couplings defined in a 15top surface of the base, each of the plurality of collar couplings being defined over one of the plurality of openings and having a ledge within the base that extends from an edge of the opening to a sidewall that extends from the ledge to the top surface of the base and each of the plurality of collar couplings is configured to receive a collar of a one of the plant receptacles (see fig .14, B,C, each opening 4 includes collar couplings and ledge (not numbered but can be clearly seen) to receive a collar of the plant receptacle as shown in fig. 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base of Martin et al. with a plurality of collar couplings with a ledge within the base that extends from an edge of the opening to a sidewall as taught by Bissonnette et al. in order to provide better flush fitting and support in the event the user wishes to place the plant in a plant receptacle. 
	For claim 7, as stated in claim 5, Bissonnette et al. teach wherein the base has a plurality of wall coupling collars that extend outward from a bottom surface of the base, wherein each of the plurality of wall coupling collars comprises a sidewall that surrounds one of the plurality of opening through the base (see fig .14, B,C, each opening 4 .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as modified by Bissonnette et al. as applied to claims 1,4,5 above, and further in view of Tyink (US 20180064037 A1).
 	For claim 6, Martin et al. as modified by Bissonnette et al. is silent about wherein the base has a plurality of notches defined in the plurality 20of collar coupling where each of the plurality of notches is a void defined with in the top surface and a portion of the sidewall that is configured to receive a wing guide that extends out of a side of the one of the plant receptacles.  
	Tyink teaches a plant growth apparatus comprising a base (16,24) has a plurality of notches (fig. 21, not numbered but can be clearly seen) defined in the plurality 20of openings in the base, where each of the plurality of notches is a void defined with in the top surface of the base that is configured to receive a wing guide that extends out of a side of the one of the plant receptacles (as shown in fig. 21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ notches as taught by Tyink in the base of Martin et al. as modified by Bissonnette et al. in order to provide better securement of the receptacles.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (as above) in view of Bissonnett et al. (as above).
 	For claim 9, Martin et al. teach a plant holding assembly for an aqueous farm system, comprising: a bracket assembly including: a base (1,15) that extends along a longitudinal axis from a first end to a second end and having a top surface and a bottom surface with a plurality of openings (30) defined through 10the base from the top surface to the bottom surface substantially perpendicular to the longitudinal axis wherein each of the plurality of openings is configured to receive one of a plurality of plant receptacles; a first arm (5) extending outwards from the top surface of the base proximate the first end of the base at a substantially perpendicular angle to the longitudinal axis of the base (figs. 11,13, note that ref. 5 can be rotated either horizontal or vertical position; also, fig. 11 shows another bracket or plate connected to ref. 5 which connects to ref. 64, that bracket or plate can also be considered arms); 15and a second arm (5) extending outwards from the top surface of the base proximate the second end of the base at a substantially perpendicular angle to the longitudinal axis of the base (figs. 11,13, note that ref. 5 can be rotated either horizontal or vertical position; also, fig. 11 shows another bracket or plate connected to ref. 5 which connects to ref. 64, that bracket or plate can also be considered arms); and a plant receptacle (para. 0029, the plug holder that is inserted into the plug holder opening 30). 
However, Martin et al. are silent about the plant receptacle including: 20a body having a top surface, a bottom surface, and a sidewall with an opening defined through the body from the top surface to the bottom surface along a longitudinal axis of the body;  19Attorney Docket No.: 1616-005.101 a collar on the top surface of the body having a ledge that extends outward from 
As stated in the above, Bissonnette et al. teach a plant receptacle (fig. 11) including: 20a body having a top surface, a bottom surface, and a sidewall with an opening defined through the body from the top surface to the bottom surface along a longitudinal axis of the body (as shown in fig. 11, self-explanatory); 19Attorney Docket No.: 1616-005.101a collar (fig. 11, D, in the area where ref. 168 is pointing at) on the top surface of the body having a ledge (fig. 11, D, where ref. 165 is pointing at, to the left and above, there is a ledge area) that extends outward from the opening in a plane substantially perpendicular to the longitudinal axis and protrudes past the outer surface of the sidewall of the body and a sidewall (wall below where ref. 168 is located) that protrudes outward from the top surface of body to define an enclosure around the opening.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a plant receptacle with the features as described above by Bissonnette et al. in place of the plant receptacle of Martin et al. in order to allow ease of removing the plant from the base due to the plant being placed in the receptacle so as to not disturb the roots and plant therein. 
For claim 510, Martin et al. as modified by Bissonnette et al. (emphasis on Bissonnette et al. because they are relied on for the receptacle) further teach wherein the plant receptacle further comprises a wing (168) that extends outward from the sidewall of the collar.  

For claim 1012, Martin et al. as modified by Bissonnette et al. (emphasis on Bissonnette et al. because they are relied on for the receptacle) further teach wherein the collar of the plant receptacle has a niche defined in the outer sidewall of the collar under at least one of the first and second wing proximate the ledge of the collar.  See the examiner’s illustration below.

    PNG
    media_image1.png
    582
    545
    media_image1.png
    Greyscale


For claim 14, Martin et al. as modified by Bissonnette et al. (emphasis on Bissonnette et al. because they are relied on for the receptacle) further teach wherein the root sheath further comprises a coupling ledge (fig. 11, D, where refs. 169,170 are pointing at) extends between the sidewall of the body and the sidewall of the sheath along the bottom surface of the body in a plane that is substantially perpendicular to the longitudinal axis 20to the body.  
For claim 15, Martin et al. as modified by Bissonnette et al. (emphasis on Bissonnette et al. because they are relied on for the receptacle) further teach wherein a bottom surface of the root sheath has a first side that extends towards the base of the plant receptacle in a first plane that forms an acute angle with respect to the longitudinal axis of the plant receptacle (fig. 11, B, shows the bottom side of the root sheath area and any one of the sides with the triangular formation can be considered a first side that has an acute angle).  
For claim 16, Martin et al. as modified by Bissonnette et al. (emphasis on Bissonnette et al. because they are relied on for the receptacle) further teach wherein the bottom surface of the root sheath has a second side that extends towards the base .  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as modified by Bissonnette et al. as applied to claim 9 above, and further in view of Ma (US 20100146855 A1).
For claim 17, Martin et al. as modified by Bissonnette et al. are silent about 5a grow wall including a wall having a first side surface and a second side surface with a plurality openings through the wall from the first side surface to the second side surface wherein each of the plurality of opening is configured to receive a plant receptacle.  
Ma teaches a plant growing device comprising a grow wall (11) including a wall having a first side surface and a second side surface with a plurality openings (18)  through the wall from the first side surface to the second side surface wherein each of the plurality of opening is configured to receive a plant receptacle (4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second pane or back side of the growing plant device of Martin et al. as modified by Bissonnette et al. be designated as a grow wall with openings as taught by Ma in order to further secure the plant receptacle therein when mounted vertically. 
For claim 18, Martin et al. as modified by Bissonnette et al. are silent about  a wall coupling configured to receive a bottom surface of the bracket assembly 10surrounding one of the plurality of openings in the wall bracket. 
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as modified by Bissonnette et al. as applied to claims 9,18 above, and further in view of Tidona (US 20180084744 A1).
For claim 19, Martin et al. as modified by Bissonnette et al. teach wherein the wall coupling further comprises: a base having a top surface and a bottom surface with an opening defined through the base from the first surface to a second surface (as stated in claim 17 above). However, Martin et al. as modified by Bissonnette et al. are silent about a hood that protrudes out of the base over the opening having a surface in a plane that 15forms an acute angle with a plane of the base and an opening defined through the hood from the surface to the opening through the base.  
Tidona teaches a device for vertical cultivation of plants comprising a hood (the material surrounding opening 2) that protrudes out of the base (figs. 3a,3b, the panel where refs. 1,4,8 are pointing at) over the opening (2) having a surface in a plane that 15forms an acute angle with a plane of the base and an opening defined through the hood 
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643